DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been considered below.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because they are not of sufficient quality to allow all details to be reproducible in a printed patent. The drawings appear to be copies of photographs or CAD files, as they contain grayscale shading; details of the claimed invention are difficult to discern. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-6 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 is directed to a system, namely, a system for precision irrigation. The claim at lines 2-3, however, improperly attempts to recite a process step: “wherein the task are performed dynamically.” It is unclear whether infringement occurs when one creates a system that allows a task to be performed dynamically, or whether infringement occurs when the task is actually 
Similarly, claim 8 is directed to a system, namely, a system for precision irrigation. The claim at lines 1-2, however, improperly attempts to recite a process step: “wherein each of the plurality of valves are mapped using a global positioning system.” It is unclear whether infringement occurs when one creates a system that allows each of the valves to be mapped using a global positioning system, or whether infringement occurs when each of the valves are actually mapped using a global positioning system. MPEP2173.05(p). Thus, because one of ordinary skill in the art would could not reasonably ascertain the metes and bounds of the claimed subject matter, claim 8 is rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2016/0100533 to Bauman et al. (“Bauman”).
Regarding claim 9, Bauman discloses a method for precise irrigation, the method comprises: mapping a plurality of valves (902, 904, 906, 908, 910) using a global positioning system (¶ [0039], FIGS. 1, 4, 9); automatically assigning a unique value to the plurality of valves (¶¶ [0055], [0071]); and controlling the plurality of valves by a drone (¶¶ [0072]-[0074]; see last three lines of ¶ [0074] specifying that 922 can be a drone).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bauman.
Regarding claim 1, Bauman teaches a system for precision irrigation, the system comprising: a main line (901, extending horizontally in FIG. 9); a plurality of sub main lines (FIG. 9, showing the five vertical portions of 901, each extending between the main line and a respective valve (902-910)), wherein the plurality of sub main lines are configured to receive fluid from the main line (¶ [0073]); a plurality of emitters lines (912) emerging from at least one of the plurality of the sub main lines (¶ [0073], FIG. 9); a plurality of valves (902, 904, 906, 908, 910), wherein each valve is configured to connect at least one emitter line, from the plurality of emitter lines, with the at least one sub main line, from the plurality of sub main lines (¶ [0073], FIG. 9); and a drone (922, see last three lines of ¶ [0074] specifying that 922 can be a drone) configured to communicably connect with the plurality of valves, wherein the drone is 
Bauman does not explicitly teach wherein each emitter lines from the plurality lines has a length of at least 150 ft.
It is well settled, however, that merely changing the size of a prior art device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size or configuration was significant (MPEP 2144, citing In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).) In this case, applicant has not shown patentable significance of the claimed 150 ft. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Bauman and make the emitter lines 150 ft. in length, in order to irrigate an optimal amount of land.
Regarding claim 2, Bauman as modified teaches the plurality of valves comprises a solar panel to generate power on-board (¶ [0036]).
Regarding claim 3, Bauman as modified teaches wherein the plurality of valves further comprises a piezoelectric device or solenoid actuators (120) to control opening of the plurality of valves (¶ [0043]).
Regarding claim 4, Bauman as modified teaches wherein the set of pre-defined instructions comprises task associated with the drone, wherein the task are performed dynamically based on priority setting (¶¶ [0072]-[0074]).
Regarding claim 5, Bauman as modified teaches wherein the set of pre-defined instructions are stored on board the drone (¶¶ [0072]-[0074]).
Regarding claim 6, Bauman as modified teaches wherein the set of pre-defined instructions are dynamically sent to the drone via a communication channel from the remote server (¶¶ [0072]-[0074]).
Regarding claim 7, Bauman as modified teaches wherein the main lines, the plurality of sub main lines, and the plurality of emitter lines form a liner topology for irrigation area (FIG. 9; ¶¶ [0072]-[0074]).
Regarding claim 8, Bauman as modified teaches wherein each of the plurality of valves are mapped using a global positing system, with each of the plurality of valves having a unique location (¶¶ [0039], [0071]).
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have many of the elements in applicant’s disclosure and claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619